DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 17, 2020 has been entered and considered by the examiner. By the amendment, claims 1, 8, 11, 18 and 20 are amended.
In light of amendments made for claims 8 and 18, the claim objection is withdrawn.

                                                                Response to Arguments 
5.            Following Applicants arguments, the 102 rejection of the claims is Maintained.



Response to 35 USC 102 arguments

6.           Applicant’s arguments regarding the 35 USC 102 rejection have been fully considered but are not persuasive. 
Applicant’s arguments on page 9-10

Kumaran fails to disclose, either expressly or inherently: “A method comprising:
maintaining, by a service, a plurality of machine learning-based client behavioral models, wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration;
testing, by the service, a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network comprises:
selecting, by the service and based on the stress test or the event simulation being executed, one or more of the plurality of machine learning-based client behavioral models to emulate one or more wireless client behaviors in the wireless network, and
controlling, by the service and using the selected one or more machine learning-based client behavioral models, one or more emulation points in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; and
obtaining, by the service, performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress test or event simulation,”
as recited in claim 1, and similarly recited in claims 11 and 20 (as amended).

First, unlike the present claims reproduced above, Kumaran does not teach that a stress test or an event simulation is executed to test a wireless network. What’s more, Kumaran does not teach the selection of a machine learning-based client behavioral model to emulate a wireless client behavior in the network, whereby the selection of the machine learning-based client behavioral model (among a plurality of machine learning-based client behavioral models) is based on the stress test or the event simulation being executed, as presently claimed. In fact, the disclosure of Kumaran fails to make any mention, either explicitly or implicitly, of emulating the behavior of a wireless client, whatsoever.

Examiner response
Kumaran still teaches a stress test or the event simulation in the wireless circuit. Examiner consider stress testing is done by machine learning models in wireless network due to high traffic load see para 69-73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 see para 36- For example, in the case of a user participating in a videoconference, the infrastructure may enforce one or more network policies regarding the videoconference traffic, as well as monitor the state of the network, to ensure that the user does not perceive potential issues in the network (e.g., the video seen by the user freezes, the audio output drops, etc.). see para 54- analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc.) See para 62- The techniques herein leverage machine learning to identify wireless clients in a network that exhibit problems (e.g., failing to connect to the network, etc.) that can impact the overall health of the network. For example, problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.), to determine whether the problems exhibited by the client are transitory or persistent. 

Examiner note:  Under the broadest reasonable sense, examiner consider the onboarding issue in the network due to the high traffic load (videoconference) is the stress test since the data is overloaded. Fig 4-8 shows the results of the testing illustrating the client problems in a wireless network.

Regarding applicant arguments page 10
Second, the Office Action references paragraphs [0052]-[0054], [0059] and [0062] of Kumaran as allegedly teaching “controlling, by the service and using the selected one or more behavioral models, one or more emulation points in the wireless network to generate wireless client traffic in the wireless network that exhibits the modeled one or more wireless client behaviors,” as previously recited in claim 1 

“Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics as follows: ... the cognitive analytics model(s) may be configured to extract AP/WLC related patterns such as the number of clients, traffic throughput as a function of time.”

However, the above passage of Kumaran merely describes “extracting] AP/WLC related patterns”—not controlling an emulation point (e.g., an AP or a sensor) to generate wireless client traffic that emulates wireless client behavior (of a particular client type and configuration), as presently claimed. See Office Action, p. 4 and 5 See Kumaran, para. [0052] and [0053]

Examiner response
The Examiner respectfully traverses Applicants’ argument and cite the previous office action para 59 and 62 to teach this limitation as ¶ 59 and fig 3- In various embodiments, cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. Controller 316 may instruct an endpoint client device, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.) See also ¶ 62 problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.). The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316  



Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



8.            Claims 1-3, 7, 9-13, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumaran et al., (PUB NO: US  2019/0312876 A1) , hereinafter Kumaran.


Regarding Claim 1
Kumaran teaches a method comprising: 
maintaining, by a service, a plurality of machine learning-based client behavioral models, wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration; (See ¶ 0040- in various embodiments, network assurance also see fig 8 and fig 3 ¶ 74-78 Accordingly, the components 806-810 of architecture 800 shown may be implemented as part of cloud service 302 (e.g., as part of machine learning-based analyzer 312), as part of network data collection platform 304, and/or on one or more network elements/entities 804 that communicate with one or more client devices 802 within the monitored network itself. Typical behavior modeler 806 may be configured to identify the typical behaviors of clients in the network. See also ¶ 79-80 Client device type--This information may also be of interest, since the behavioral profile of a given client is highly driven by its device type [corresponds to the particular type and configuration] and a typical behavior modeler may form a statistical, behavioral profile for each client)

Examiner note: Examiner consider the number of machine learning models (i.e., supervised, unsupervised, or semi-supervised) as the machine learning-based client behavioral models and the behavior modeler 806 (i.e., with several machine learning based models) models the behavior the wireless client network by forming statistical behavior profile for each client. 

testing, by the service, a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network (see ¶ 69—73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 demonstrating client onboarding issues in the observed network of the span of several months. In particular, plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds. The bands 602 highlight all of the times at which onboarding issues were observed.) Comprises:

selecting, by the service based on the stress test or the event simulation being executed, one or more of the plurality of machine learning-based client behavioral models to emulate one or more wireless client behaviors in the wireless network, (see ¶ 36-For example, in the case of a user participating in a analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc. See ¶ 52 - Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics And See also ¶ 58 and fig 3-Cloud service 302 may also receive input parameters from the user via interface 318 that control the operation of system 300 and/or the monitored network itself. For example, interface 318 may receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (e.g., the user deems an alert/rule violation as a false positive. See ¶ 66 also- Calculating the statistical properties of the wireless clients in the network, distinguish between typical and abnormal behavior.) 

Examiner note:  Under the broadest reasonable sense, examiner consider the onboarding issue in the network due to the traffic load (videoconference) is the stress test since the data is overloaded. Fig 4-8 shows the results of the testing illustrating the client problems in a wireless network. The claim does not define how the behavioral model is selected. Under the broadest reasonable sense, examiner consider adjusting/retraining the model based on the statistical properties of the wireless clients in the network as emulating the properties of the modeled client wireless network to one of the model in the cloud service 302 so that the model can perform based on the modeled wireless network properties and is selected for further processing by cloud service 302.

controlling, by the service and using the selected one or more machine learning-based client behavioral models, one or more emulation points in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; (see ¶ 59 and fig 3- In various embodiments, cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. Controller 316 may instruct an endpoint client device, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.) See also ¶ 62 problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.) See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics as follows:-the cognitive analytics model(s) may be configured to extract AP/WLC related patterns such as the number of clients, traffic throughput as a function of time,[corresponds to the generate wireless client traffic that exhibits the modeled one or more wireless client behaviors.)

Examiner note: The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the various device in the wireless network by using one or more model (i.e., machine learning model) and the access point (AP) 320 and 328) as shown in figure 3. 

obtaining, by the service, performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress or event simulation. (See ¶ 0069-0073 the notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various 
 
Examiner note: The specification described client traffic in the network as data packets (e.g., traffic/messages see page 4 line 5) so the examiner consider wireless client traffic as the data packets. As shown in fig 6 plot it represents the performance of wireless network based on the number of clients in the network.



Regarding Claim 2 and 12
Kumaran teaches wherein the modeled wireless network behavior comprises one or more of: 802.1 lax transmission mode usage behavior, client roaming behavior, or wireless probing behavior. (See ¶ 52 analyzer 312 may be able to extract patterns of Wi-Fi roaming in the network and roaming behaviors (e.g., the "stickiness" of clients to APs 320, 328, "ping-pong" clients, the number of visited APs 320, 328, roaming triggers, etc).)



Regarding Claim 3 and 13
Kumaran teaches wherein the one or more emulation points comprise at least one of: a wireless network sensor or a wireless access point. (See fig 3 and ¶ 0045 the network of branch office 306 may include any number of wireless access points 320 (e.g., a first access point API through nth access point, APn) through which endpoint nodes may connect.)


Regarding Claim 7 and 17
Kumaran teaches wherein the modeled wireless network behavior comprises one or more of: a transmit power level, a number of radio chains used, power saving behavior, network association behavior, or network authentication behavior. (See ¶ 0088 the client uses secret keys for authentication--Another factor that BCI 808 may consider is the mode of authentication used by the client. For example, in some embodiments, BCI 808 may only classify a client as a problematic outlier if the primary mode of connection of the client uses a secret key and not web based authentication. See also ¶ 92 the statistics shown in FIGS. 9A-9C are only for authentications using a secret key approach and not for connections made via a web-based authentication mechanism. [Corresponds to the network authentication behavior])


Regarding Claim 9 and 19
Kumaran teaches wherein selecting the one or more of the behavioral models to emulate the modeled one or more wireless client behaviors in a wireless network comprises: selecting the one or more behavioral models to simulate an event involving a plurality of wireless clients in the wireless network. (See ¶ 0038 Another example of a health status rule may involve client transition events in a wireless network. [Corresponds to the simulated client events] In such cases, whenever there is a failure See also ¶ 74-75 at the core of architecture 800 may be the following components: a typical behavior modeler 806, a bad client identifier (BCI) 408, and/or a bad behavior throttler (BBT) 410. In some implementations, the components of architecture 800 may be implemented within a network assurance system, such as system 300 shown in FIG. 3. A typical behavior modeler 406 may be configured to identify the typical behaviors of clients in the network [corresponds to the plurality of wireless clients]) 

Examiner note: Examiner consider by selecting behavior modeler 806 (i.e., with several machine learning based models) it will determine the health status rules of the wireless clients in the wireless network by simulating an event.

Regarding Claim 10
Kumaran teaches wherein controlling the one or more emulation points in the wireless network comprises: sending an instruction to a wireless local area network controller that controls the one or more emulation points. (See ¶ 45 and fig 3 access points 320 may, in turn, be in communication with any number of wireless LAN controllers (WLCs) 326 (e.g., supervisory devices that provide control over APs) located in a centralized datacenter 324. [Corresponds to the sending instruction] For example, access points 320 may communicate with WLCs 326 via a VPN 322 and network data collection platform 304 may, in turn, communicate with the devices in datacenter 324 to retrieve the corresponding network feature data from access points 320, WLCs 326, etc.)


Regarding Claim 11
Kumaran teaches an apparatus comprising:
one or more network interfaces to communicate with a wireless network; (See fig 1A-B and ¶ 17 example computer network 100 illustratively comprising nodes/devices, such as a plurality of routers/devices interconnected by links or networks, as shown) 
a processor coupled to the network interfaces and configured to execute one or more processes;(see fig 2 and ¶ 32- Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 interconnected by a system bus 250, and is powered by a power supply 260.)and
a memory configured to store a process executable by the processor, the process when executed configured to (see fig 2 and ¶ 32- Device 200 comprises one or more network interfaces 210, one or more processors 220, and a memory 240 interconnected by a system bus 250):
maintain a plurality of machine learning-based client behavioral models, wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration; (See ¶ 0040- in various embodiments, network assurance process 248 may employ one or more supervised, unsupervised, or semi-supervised machine learning models and also see fig 8 and fig 3 ¶ 74-78 Accordingly, the components 806-810 of architecture 800 shown may be implemented as part of cloud service 302 (e.g., as part of machine learning-based analyzer 312), as part of network data collection platform 304, and/or on one or more network elements/entities 804 that communicate with one or more client devices 802 within the monitored network itself. Typical behavior modeler 806 may be configured to identify the typical behaviors of clients in the network. See also ¶ 79-80 Client device type--This information may also be of interest, since the behavioral profile of a given client is highly driven by its device type [corresponds to the particular type and configuration] and a typical behavior modeler may form a statistical, behavioral profile for each client)

Examiner note: Examiner consider the number of machine learning models (i.e., supervised, unsupervised, or semi-supervised) as the machine learning-based client behavioral models and the behavior modeler 806 (i.e., with several machine learning based models) models the behavior the wireless client network by forming statistical behavior profile for each client. 



test a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network (see ¶ 69—73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 demonstrating client onboarding issues in the observed network of the span of several months. In particular, plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds. The bands 602 highlight all of the times at which onboarding issues were observed.) Comprises:

select, based on the stress test or the event simulation being executed, one or more of the plurality of machine learning-based client behavioral models to emulate one or more wireless client behaviors in the wireless network, (see ¶ 36-For example, in the case of a user participating in a videoconference, the infrastructure may enforce one or more network policies regarding the videoconference traffic, as well as monitor the state of the network, to ensure that the user does not perceive potential issues in the network (e.g., the video seen by the user freezes, the audio output drops, etc.). see ¶ 54- analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc. See ¶ 52 - Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics And See also ¶ 58 and fig 3-Cloud service 302 may also receive input parameters from the user via interface 318 that control the operation of system 300 and/or the monitored network itself. For example, interface 318 may receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (e.g., the user deems an alert/rule violation as a false positive. See ¶ 66 also- Calculating the statistical properties of the wireless clients in the network, distinguish between typical and abnormal behavior.) 

Examiner note:  Under the broadest reasonable sense, examiner consider the onboarding issue in the network due to the traffic load (videoconference) is the stress test since the data is overloaded. Fig 4-8 shows the results of the testing illustrating the client problems in a wireless network. The claim does not define how the behavioral model is selected. Under the broadest reasonable sense, examiner consider adjusting/retraining the model based on the statistical properties of the wireless clients in the network as emulating the properties of the modeled client wireless network to one of the model in the cloud service 302 so that the model can perform based on the modeled wireless network properties and is selected for further processing by cloud service 302.

control, by using the selected one or more machine learning-based client behavioral models, one or more emulation points in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; (see ¶ 59 and fig 3- In various embodiments, cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. Controller 316 may instruct an endpoint client device, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.) See also ¶ 62 problems associated with a given client can be tracked over a period of time (e.g., days, weeks, etc.), as well as across different points in the network (e.g., different locations/APs, etc.) See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the  that exhibits the modeled one or more wireless client behaviors.)

Examiner note: The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the various device in the wireless network by using one or more model (i.e., machine learning model) and the access point (AP) 320 and 328) as shown in figure 3. 

obtain performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress or event simulation. (See ¶ 0069-0073 the notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. The plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds.[corresponds to the performance metrics based on the wireless client traffic] The bands 602 highlight all of the times at which onboarding issues were observed. Some of these issues may be attributable to the number of clients in the network, while others may be attributable to the observed SNR, while others may simply be caused by a small group of problem clients FIG. 7 illustrates an example pie chart 700 of onboarding failures exhibited by different wireless clients in the observed network. As shown, only a few wireless clients in the network account for the majority of onboarding issues. In the extreme case, a single client was responsible for approximately 
 
Examiner note: The specification described client traffic in the network as data packets (e.g., traffic/messages see page 4 line 5) so the examiner consider wireless client traffic as the data packets. As shown in fig 6 plot it represents the performance of wireless network based on the number of clients in the network.




Regarding claim 20
Kumaran teaches a tangible, non-transitory, computer-readable medium storing program instructions that cause a service to execute a process comprising (See ¶ 105 the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof):
maintaining, by a service, a plurality of machine learning-based client behavioral models, wherein each machine learning-based client behavioral model models wireless client behavior of a particular client type and configuration; (See ¶ 0040- in various embodiments, network assurance process 248 may employ one or more supervised, unsupervised, or semi-supervised machine learning models and also see fig 8 and fig 3 ¶ 74-78 Accordingly, the components 806-810 of architecture 800 shown may be implemented as part of cloud service 302 (e.g., as part of machine learning-based analyzer 312), as part of network data collection platform 304, and/or on one or more network elements/entities 804 that communicate with one or more client devices 802 within the monitored network itself. Typical behavior modeler 806 may be configured to identify the typical behaviors of clients in the network. See also ¶ 79-80 Client device type--This information may also be of interest, since the behavioral profile of a given client is highly driven by its device type [corresponds to the particular type and configuration] and a typical behavior modeler may form a statistical, behavioral profile for each client)

Examiner note: Examiner consider the number of machine learning models (i.e., supervised, unsupervised, or semi-supervised) as the machine learning-based client behavioral models and the behavior modeler 806 (i.e., with several machine learning based models) models the behavior the wireless client network by forming statistical behavior profile for each client. 

testing, by the service, a wireless network by executing a stress test or an event simulation, wherein the testing of the wireless network (see ¶ 69—73-The notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. FIG. 6 illustrates an example plot 600 demonstrating client onboarding issues in the observed network of the span of several months. In particular, plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds. The bands 602 highlight all of the times at which onboarding issues were observed.) Comprises:

selecting, by the service based on the stress test or the event simulation being executed, one or more of the plurality of machine learning-based client behavioral models to emulate one or more wireless client behaviors in the wireless network, (see ¶ 36-For example, in the case of a user participating in a videoconference, the infrastructure may enforce one or more network policies regarding the videoconference traffic, as well as monitor the state of the network, to ensure that the user does not perceive potential issues in the network (e.g., the video seen by the user freezes, the audio output drops, etc.). see ¶ 54- analyzer 312 may be is configured to build predictive models for the joining/roaming time by taking into account a large plurality of parameters/observations (e.g., RF variables, time of day, number of clients, traffic load, DHCP/DNS/Radius time, AP/WLC loads, etc. See ¶ 52 - Machine And See also ¶ 58 and fig 3-Cloud service 302 may also receive input parameters from the user via interface 318 that control the operation of system 300 and/or the monitored network itself. For example, interface 318 may receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318 (e.g., the user deems an alert/rule violation as a false positive. See ¶ 66 also- Calculating the statistical properties of the wireless clients in the network, distinguish between typical and abnormal behavior.) 

Examiner note:  Under the broadest reasonable sense, examiner consider the onboarding issue in the network due to the traffic load (videoconference) is the stress test since the data is overloaded. Fig 4-8 shows the results of the testing illustrating the client problems in a wireless network. The claim does not define how the behavioral model is selected. Under the broadest reasonable sense, examiner consider adjusting/retraining the model based on the statistical properties of the wireless clients in the network as emulating the properties of the modeled client wireless network to one of the model in the cloud service 302 so that the model can perform based on the modeled wireless network properties and is selected for further processing by cloud service 302.

controlling, by the service and using the selected one or more machine learning-based client behavioral models, one or more emulation points in the wireless network to generate wireless client traffic in the wireless network that emulates the one or more wireless client behaviors; (see ¶ 59 and fig 3- In various embodiments, cloud service 302 may further include an automation and feedback controller 316 that provides closed-loop control instructions 338 back to the various devices in the monitored network. Controller 316 may instruct an endpoint client device, or a network service or control plane function 310, to adjust its operations (e.g., by signaling an endpoint to use a particular AP 320 or 328, etc.) See also ¶ 62 problems associated with a given client can be tracked over a period of See also ¶ 52-54 -Machine learning-based analyzer 312 may include any number of machine learning models to perform the techniques herein, such as for cognitive analytics, predictive analysis, and/or trending analytics as follows:-the cognitive analytics model(s) may be configured to extract AP/WLC related patterns such as the number of clients, traffic throughput as a function of time,[corresponds to the generate wireless client traffic that exhibits the modeled one or more wireless client behaviors.)

Examiner note: The specification described emulation point in the network (e.g., an AP see page 19 line 10-13) so the examiner consider access point/different locations in the wireless network as the emulation point. The claim does not define how the behavioral model is selected. Examiner consider the selected model is one of the machine learning model as described above ¶ 52-54 (i.e., cognitive analytics model and predictive models) and automation and feedback controller 316 controls the various device in the wireless network by using one or more model (i.e., machine learning model) and the access point (AP) 320 and 328) as shown in figure 3. 

obtaining, by the service, performance metrics from the wireless network associated with the generated wireless client traffic, wherein the performance metrics are indicative of a performance of the wireless network in response to the executed stress or event simulation. (See ¶ 0069-0073 the notion of problem clients in a wireless network can be seen from FIGS. 4-8, which illustrate various metrics collected from an actual network during testing. The plot 600 illustrates the average signal to noise ratio (SNR), client count, and number of onboarding attempts that took longer than ten seconds.[corresponds to the performance metrics based on the wireless client traffic] The bands 602 highlight all of the times at which onboarding issues were observed. Some of these issues may be attributable to the number of clients in the network, while others may be attributable to the observed SNR, while others may simply be caused by a small group of problem clients FIG. 7 illustrates an example pie 
 
Examiner note: The specification described client traffic in the network as data packets (e.g., traffic/messages see page 4 line 5) so the examiner consider wireless client traffic as the data packets. As shown in fig 6 plot it represents the performance of wireless network based on the number of clients in the network.



Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.        Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of Vasseur et al., (PUB NO: US 2019/0138938 A1), hereinafter Vasseur.

Regarding claim 4 and 14
Kumara does not teach wherein controlling the one or more emulation points comprises: instructing the one or more emulation points to use constructive or destructive interference to generate the wireless client traffic with a particular received signal strength indicator (RSSI) or signal to interference plus noise ratio (SINR).
In the related field of invention, Vasseur teaches wherein controlling the one or more emulation points comprises: instructing the one or more emulation points to use constructive or destructive interference to generate the wireless client traffic with a particular received signal strength indicator (RSSI) or signal to interference plus noise ratio (SINR). (See fig 5 and ¶ 80 for example, pattern 1 may indicate that the corresponding anomalies all involve low interference (<1.5%) and traffic (<62%), as well as a small number of low RSSI clients (<42%). In turn, the user may provide relevancy See also ¶ 85 the prototype system then constructed a set of features. For example, in the case of low throughput anomalies, the system constructed features based on traffic, interference, operating channel (e.g., channel band, channel numbers, etc.), client signal strengths (e.g., RSSI, SNR), and other RF metrics that are observed at the normal and anomalous points in time.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include wherein controlling the one or more emulation points comprises: instructing the one or more emulation points to use constructive or destructive interference to generate the wireless client traffic with a particular received signal strength indicator (RSSI) or signal to interference plus noise ratio (SINR) as taught by Vasseur in the system of Kumaran in order to the detect anomalous vs. non-anomalous patterns which is used to obtain relevancy feedback and the service uses the set of rules to trigger collection of data features from the network. (See Abstract and ¶ 85)

 
13.        Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of Mermoud et al., (PUB NO: US 2017/0279830A1), hereinafter Mermoud.

Regarding claim 5 and 15
Kumaran does not teach training, by the service, one of the machine learning-based client behavioral models using reinforcement learning in part by progressively exposing a wireless device in the wireless network to competing traffic. 

, Mermoud teaches training, by the service, one of the machine learning-based client behavioral models using reinforcement learning in part by progressively exposing a wireless device in the wireless network to competing traffic. (See ¶ 62-63 -DLC 408 may include a reinforcement learning (RL) engine 412 that uses reinforcement learning to detect anomalies or otherwise assess the operating conditions of the network. Accordingly, RL engine 412 may maintain and/or use any number of communication models 410 that model, e.g., various flows of traffic in the network.[corresponds to the competing traffic] In further embodiments, DLC 408 may use any other form of machine learning techniques, such as those described previously (e.g., supervised or unsupervised techniques, etc.).RL engine 412 may enable a feed-back loop between the system and the end user, to automatically adapt the system decisions to the expectations of the user and raise anomalies that are of interest to the user (e.g., as received via a user interface of the SCA). [Corresponds to the progressively exposing a wireless device in the wireless network])

Examiner note: Examiner consider the communication model as a machine learning based client behavior model that uses reinforcement learning to detect anomalies and maintains the flow of traffic in network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include training, by the service, one of the machine learning-based client behavioral models using reinforcement learning in part by progressively exposing a wireless device in the wireless network to competing traffic as taught by Mermoud in the system of Kumaran in order to detect anomalies or otherwise assess the operating conditions of the network. And also maintain and/or use any number of communication models 410 that model, e.g., various flows of traffic in the network. (¶ 62)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of BERNSTEIN et al., (PUB NO: US 2016/0142435 A1), hereinafter BERNSTEIN.

Regarding claim 6 and 16
Kumaran does not teach training, by the service, one of the machine learning-based client behavioral models in part by forming a multi-dimensional space of time slices, each time slice being associated with control or data frames observed for a client during the time slice.
In an analogous field of invention, BERNSTEIN teaches training, by the service, one of the machine learning-based client behavioral models in part by forming a multi-dimensional space of time slices, each time slice being associated with control or data frames observed for a client during the time slice. (See ¶ 247-251 at 702, network activity data is received over a period of time, to identify one or more entity based network activity sessions. The received network activity data is divided into time slices for obtaining samples of the network behavior.[corresponds to the data frames] At 710, the diversity values are arranged as a diversity time series based on chronological order of the related times slices. The diversity time series may be included within the trained model. See also ¶ 260 blocks 704-710 may be executed with block 104 of FIG. 1 to train the model.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include training, by the service, one of the machine learning-based client behavioral models in part by forming a multi-dimensional space of time slices, each time slice being associated with control or data frames observed for a client during the time slice as taught by BERNSTEIN in the system of Kumaran in order to generate a diversity time series by organizing the at least one relevant diversity value based on chronological sequence of the respective time slices; receive a new diversity value representing a next diversity value in the chronological sequence of ¶ 23)


15.        Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Kumaran et al., (PUB NO: US  2019/0312876 A1), hereinafter Kumaran, in view of Ponnuswamy (PUB NO: US 2014/0348004 A1).

Regarding claim 8 and 18
Kumaran does not teach wherein controlling the one or more emulation points in the wireless network comprises: controlling the one or more emulation points to create random signals, to artificially increase a noise floor.
In an analogous field of invention, Ponnuswamy teaches wherein controlling the one or more emulation points in the wireless network comprises: controlling the one or more emulation points to create random signals, to artificially increase a noise floor. (See ¶ 34 each network device may be connected to a number of other wireless network devices, such as access points, network routers, etc. In this example, network controller 210 is connected to access point 240, access point 242, access point 244, and access point 246; and, network device 215 is further connected to access point 232, access point 234, and access point 236. [Corresponds to the controlling the one or more emulation point]  See also ¶ 0049 and fig 3 -a flow chart of illustrative operations of one embodiment of a process for artificially configuring the noise floor of a network device is depicted. In block 301, a network device temporarily detects a non-Wi-Fi signal on a radio frequency channel during a subset of a period of time during which non-Wi-Fi signals are being monitored. In block 302, the network device determines a particular noise floor value based at least in part on a signal strength associated with the non-Wi-Fi signal that was detected during the subset of the period of time during which non-Wi-Fi signals were being monitored. In 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer network to identify and blacklist problem clients in wireless networks as disclosed by Kumaran to include wherein controlling the one or more emulation points in the wireless network comprises: controlling the one or more emulation points to create random signals, to artificially increase a noise floor as taught by Ponnuswamy in the system of Kumaran in order to cause the network device to ignore signals below the noise floor, therefore increasing the likelihood of a successful reception. (¶ 47)








Conclusion


THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
16.      All claims 1-20 are rejected.
17.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128                   

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128